Citation Nr: 0631739	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  03-05 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a separate 10 percent initial disability 
rating for tinnitus of each ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted the veteran's claim of 
entitlement to service connection for tinnitus and assigned 
a 10 percent rating for that disorder.  The veteran 
expressed disagreement with, and ultimately perfected an 
appeal as to, the failure to assign separate 10 percent 
ratings for tinnitus of each ear.  In an August 2004 
decision, the Board confirmed the RO's decision on appeal 
and continued the denial of the veteran's claim.  

The veteran appealed the Board's August 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2005 Order, the Court granted a Joint Motion for 
Remand that vacated the August 2004 decision and remanded 
the matter to the Board for the expeditious re-adjudication 
of the claim.  

The Board notes that this case was previously the subject of 
a stay imposed by the Secretary pending VA's appeal of the 
decision of the Court in Smith v. Nicholson, 19 Vet. App. 63 
(2005).  In June 2006, after considering VA's appeal, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reversed the Court's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether unilateral or bilateral.  Smith v. 
Nicholson, No. 05-7168 (Fed. Cir. June 19, 2006).  

As a consequence of that holding, on July 10, 2006, the 
Secretary rescinded the stay that had been imposed on all 
claims affected by Smith, and directed the Board to resume 
adjudication of those claims consistent with VA's 
longstanding interpretation that a single 10 percent rating 
is the maximum rating available under Diagnostic Code 6260, 
regardless of whether the tinnitus is perceived as 
unilateral or bilateral.  Thus, the Board will proceed with 
adjudication of this claim.  


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of separate 10 
percent initial ratings for tinnitus of each ear.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168, --- F.3d. 
--- , 2006 WL 1667936 (C.A. Fed June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties To Notify And Assist

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist the veteran under the Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159.  The Court has held that the VCAA is not applicable 
to matters in which the law, and not the evidence, is 
dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

As set forth in more detail below, the veteran's appeal must 
be denied as a matter of law.  Thus, the Board finds that 
any deficiency in VA's VCAA notice or development action is 
harmless error.  Neither the veteran nor his representative 
has argued otherwise.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. 
Cir. 2006).  




Analysis

A review of the record indicates that in a July 2002 rating 
decision, the RO granted service connection for tinnitus and 
assigned an initial 10 percent rating, pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260, the rating criteria for 
evaluating tinnitus. 

In February 2003, the veteran, through his representative, 
filed a notice of disagreement with the failure of the RO to 
assign separate 10 percent ratings for tinnitus of each ear.  
In a February 2003 statement of the case, the RO continued 
the denial of the claim, noting that Diagnostic Code 6260 
did not provide for the assignment of separate 10 percent 
ratings for tinnitus of each ear.  The veteran appealed that 
decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  As set forth above, VA appealed 
this decision to the Federal Circuit.  In Smith v. 
Nicholson, No. 05-7168, --- F.3d. --- , 2006 WL 1667936 
(C.A. Fed June 19, 2006), the Federal Circuit concluded that 
the Court erred in not deferring to VA's interpretation of 
its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 
6260, which limit a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  

In this case, the veteran's service-connected tinnitus has 
been assigned the maximum schedular rating available for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994) 
(holding that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits must be 
denied because of the absence of legal merit).  




ORDER

Entitlement to separate 10 percent initial disability 
ratings for tinnitus of each ear is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


